Citation Nr: 0532796	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C, claimed as 
secondary to service-connected post-operative residuals of a 
ruptured left L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2003 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran served on active duty from June 1967 to January 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

In August 1990, service connection was granted for a back 
disorder, currently denominated as post-operative residuals 
of a left L5-S1 ruptured intervertebral disc.

In the August 2003 rating decision, the RO denied 
compensation under 38 U.S.C.A. § 1151 for hepatitis C as a 
result of VA surgery in March 1969.  The veteran disagreed 
with the August 2003 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in May 2004.  
In an October 2004 rating decision and in an October 2004 
supplemental statement of the case, the RO recharacterized 
the claim as a claim for service connection for hepatitis C 
secondary to the service-connected post-operative residuals 
of a ruptured left L5-S1, because the VA surgery in March 
1969 was for the service-connected lumbar spine disability.  
The Board will also consider the veteran's claim as one for 
service connection on a secondary basis.

The veteran testified at a personal hearing held on September 
20, 2005, at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.




FINDING OF FACT

The competent medical evidence and other evidence of record 
indicates that the veteran contracted Hepatitis C due to a 
blood transfusion following surgery for his service-connected 
back disability in 1969.


CONCLUSION OF LAW

The veteran's hepatitis C is proximately due to or the result 
of the service-connected post-operative residuals of a 
ruptured left L5-S1.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

Letters were sent to the veteran in September 2002, March 
2003, and May 2003 that were specifically intended to address 
the requirements of the VCAA with reference to the veteran's 
claim.  These letters properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on her behalf.  Based 
on these letters, the Board finds that the veteran was 
notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained and associated with the 
veteran's claims file reports of post-service medical 
treatment, to include all available records regarding the VA 
hospitalization from March to April 1969.  However, a July 
2003 statement from a VA registered nurse, who was also a 
quality management specialist, reflects that any record of a 
possible blood transfusion during the above-mentioned VA 
hospitalization was lost.  Additionally, he was examined by 
VA in October 2002, the report of which is associated with 
his claims file.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO before the undersigned Veterans 
Law Judge, the transcript of which is associated with his 
claims file.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2003); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04-
13, June 29, 2004), VA noted the fact that hepatitis C is 
spread primarily by contact with blood and blood products, 
with the highest prevalence of hepatitis C infection among 
those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients 
of blood transfusions before screening of the blood supply 
began in 1992, and hemophiliacs treated with clotting factor 
before 1987).

Analysis

As has been discussed above, in order for service connection 
to be granted on a secondary basis, three elements must be 
met:  (1) a current disability; (2) a service-connected 
disability and (3) medical nexus between (1) and (2).  See 
Wallin, supra.

In this case, the medical evidence reflects that the veteran 
has hepatitis C.  Service connection is in effect for post-
operative residuals of a ruptured left L5-S1.  Accordingly, 
Wallin elements (1) and (2) have been satisfied.

With respect to crucial Wallin element (3), medical nexus, in 
an August 2002 statement a private nurse practitioner 
indicated that the veteran's military service during the 
Vietnam era and his blood transfusion in 1969 at a VA 
hospital appeared to be his main risk factors for contracting 
the hepatitis C virus.  In a report of an October 2002 VA 
examination, a doctor opined that a blood transfusion in 1969 
at a VA hospital was the most likely source of his hepatitis 
C infection.  There is no medical evidence reflecting another 
source for the veteran's hepatitis C infection.  

The only remaining question is whether the veteran received a 
blood transfusion in 1969 as he contends.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The evidence shows that the veteran was hospitalized at a VA 
hospital in March and April 1969, shortly after leaving 
military service in January 1969, due to a ruptured left L5-
S1 with nerve root involvement.  During this hospitalization, 
specifically on March 28, 1969, he underwent a laminectomy of 
L5-S1 with excision of the disk and fusion of L5-S1.  The 
hospitalization records do not definitely state that there 
was or was not a blood transfusion.  However, the surgical 
records reveal that the veteran had bleeding that was 
described as being moderate in nature and that more 
specifically his blood loss was approximately 1500 cubic 
centimeters.  

Based on the veteran's sworn testimony, and contemporaneous  
medical evidence showing moderate blood loss in connection 
with the surgery, the Board concludes that it is reasonable 
to infer that during the VA hospitalization the veteran had a 
blood transfusion.  The Board bases this inference on the 
report of the surgery in march 1969, which clearly indicates 
that there was moderate blood loss.  

The existence of the blood transfusion is the last, and most 
crucial, link between the service-connected back disability 
and the Hepatitis C.  Element (3), and therefore all elements 
necessary to establish service connection, has thus been 
satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish secondary service 
connection for hepatitis C.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


